Per Curiam.
The record in this case only shows that the plaintiff in error subscribed ten shares to the capital stock of the company, and paid the first installment of ten per cent, as required by the charter to be paid at the time of making the subscription, and that he signed a paper agreeing to donate a certain amount to the enterprise of the Company. Upon this state of facts it is only necessary to say that the judgment rendered in the district court in the case must be reversed and the cause remanded, with leave to amend the petition if desired, for the same reasons given in the foregoing opinion of Livesey v. The Omaha Hotel Company.
Beversed and remanded.